              Case 2:15-cr-00707-SRB Document 608 Filed 10/03/19 Page 1 of 2



                                     DISTRICT JUDGE'S MINUTES
                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF ARIZONA – PHOENIX
U.S. District Judge: SUSAN R. BOLTON              Date: October 3, 2019
USA v. Abdul Malik Abdul Kareem                   Case Number: CR-15-00707-1-PHX-SRB

Assistant U.S. Attorney: Kristen Brook and Joseph Koehler (both appearing telephonically)
Attorney for Defendant: Daniel Drake and Daniel Maynard, CJA (both appearing
telephonically)
Interpreter: N/A
Defendant: ☒ Present (telephonically)     ☒ Custody

PROCEEDINGS:          X Open Court     SEALED

3:03 p.m. This is the time set for Telephonic Conference re: Government’s Motion for Clarification
of Court’s Order Setting Evidentiary Hearing (Doc. 579). The Court clarifies with counsel that the
Evidentiary Hearing set on October 15, 2019, is limited to the issues surrounding the pole camera
and its failure to be disclosed until May 2019. The Court notes that Defendant’s Supplemental
Motion for New Trial argues the footage is Brady material.

Discussion held regarding information sharing and organization of the cases within the FBI.

Government’s counsel advises the Court that the Government’s Reply at Doc. 604 and the
Government’s Hearing Memorandum (Doc. 607) set forth the testimony that the Government will be
presenting at the Evidentiary Hearing, as well as the names of Government witnesses.

Defense counsel advise the Court that the subpoena will not be served on Sharon McAllister who is
no longer an employee of the FBI and that she will not be called to testify.

Government’s Motion to Quash Subpoena as to Joseph Koehler (Doc. 606) is discussed. The Court
will not quash the subpoena at this time. Defense counsel may not call Mr. Koehler to testify at the
Evidentiary Hearing until after the other witnesses have testified. Defense counsel will need to
articulate a compelling need for the testimony of Mr. Koehler.

Regarding the Joshua Goldberg information, the Court will not expand the hearing to cover any of
that information. Said information can be addressed by briefs and argument.
              Case 2:15-cr-00707-SRB Document 608 Filed 10/03/19 Page 2 of 2

USA v. Abdul Malik Abdul Kareem                                               Date: October 3, 2019
Case Number: CR-15-00707-1-PHX-SRB                                                       Page 2 of 2

Regarding disclosure of documents relating to the pole camera, Government’s counsel advises that it
has additional documents it will be disclosing in the next day or so and that some of the Defense
requests for documents are attached to its Hearing Memorandum. Defense counsel are to review the
documents and if they believe other documents should be disclosed counsel are directed to discuss
the additional requested documents with Government’s counsel.

3:39 p.m. Court is adjourned.




Recorded By Charlotte Powers
Deputy Clerk Maureen Williams




                                             Page 2 of 2
